DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.
 
Response to Amendment
The amendments filed 03 June 2022 have been entered. Applicant’s amendments have overcome each and every rejection of the claims under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 7 December 2021 except where noted below. 
Per applicant’s remarks, claims 2 and 20 have been canceled and claims 1, 3-6 and 8-19 remain pending. However, it is noted that claim 2 is listed as “currently amended” contrary to applicant’s remarks; appropriate correction is required for the status identifier.
Claim Objections
Claim 12 is objected to because of the following informalities:  "a first temperature data" and "a second temperature data" should be "first temperature dat.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein to one or more features based on the at least one metric, the at least one programmable processor to is further to”. There is insufficient clarity in this limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the claims fail to further limit the subject matter of claim 1, as the temperature sensors are already noted as components of the wearable device which is part of the system of claim 1, and the temperature sensors are claimed in claim 1 as capturing temperature data at predetermined locations on the two breasts.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receive temperature data captured by the temperature sensors integrated in patches in the wearable device worn by a human subject, the temperature sensors measuring surface temperatures at predetermined locations on two breasts of the human subject over a period of time; calculate at least one metric of the temperature data, the at least one metric being indicative of changes of the temperature data over time; calculate one or more features based on the at least one metric, at least one feature of the one or more features being calculated based on the temperature data representing the surface temperatures on both of the two breasts; and input the one or more features to a classifier and determine, based on a result of the classifier,  a tissue assessment indicative of a health condition of the two breasts of the human subject". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "receive temperature data captured by the temperature sensors integrated in patches in the wearable device worn by a human subject, the temperature sensors measuring surface temperatures at predetermined locations on two breasts of the human subject over a period of time; calculate at least one metric of the temperature data, the at least one metric being indicative of changes of the temperature data over time; calculate one or more features based on the at least one metric, at least one feature of the one or more features being calculated based on the temperature data representing the surface temperatures on both of the two breasts; and input the one or more features to a classifier and determine, based on a result of the classifier,  a tissue assessment indicative of a health condition of the two breasts of the human subject” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “A system for assessing tissue, the system comprising: a wearable device comprising patches being integrated with temperature sensors; at least one programmable processor; and a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to”. The limitations of “a programmable processor”, “a non-transitory, machine-readable medium”, “a wearable device comprising patches being integrated with temperature sensors”, and “a classifier” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor, memory, wearable temperature sensor, and classifier which Holmes (U.S. 20100056945 A1) describes as both routine and conventional in its descriptions of “other devices us[ing] a thermographic analytical apparatus” (Paragraph 0015) as well as a microprocessor already being manufactured (Paragraph 0037—microprocessor would be manufactured by Lifeline Biotechnologies), “one prior device...allow[ing] for the storage of temperature readings” (Paragraph 0014) as well as a storage unit already in manufacture (Paragraph 0037—storage unit would be manufactured by Lifeline Technologies), “thermistors, whose use as temperature sensors is well known in the art” (Paragraph 0040), a clip “enabling the device to be attached to clothing” (Paragraph 0042) and a sensor placeholder for facilitating correct positioning of the thermistors in a well-understood manner (Paragraph 0043), and “there are many classifier systems that could be used and that are well known in the art” (Paragraph 0032). Furthermore, the limitation of “receive temperature data…” constitutes mere data gathering which is extra-solution activity which would not integrate the abstract idea into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed function of the processor may be performed by a person alone or with a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 3-6 and 8-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 11 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the tissue assessment is one of normal, benign, or malignant.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “further comprising the temperature sensors.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). As described above in paragraph 11, “a temperature sensor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic temperature sensor which Holmes (U.S. 20100056945 A1) describes as both routine and conventional in its description of “thermistors, whose use as temperature sensors is well known in the art” (Paragraph 0040). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 4, claim 5 recites the limitation “wherein the temperature sensors measure the temperature data at the predetermined locations on the two breasts.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea. 
Besides the abstract idea of claims 1 and 4-5, claim 6 recites the limitation “wherein the wearable device is a bra.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). The limitation of “a bra” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic bra which Simpson (WO 2012143721 A1) describes as both routine and conventional in its description of “inserts for use in combination with bras to enhance the size, shape or presentation of a breast(s) are known in the art and could be adapted to include a temperature sensor or a plurality of temperature sensors” (Page 10, lines 26-29).This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea. 
Besides the abstract idea of claims 1, claim 8 recites the limitation “wherein the classifier is at least one of: Bayes Net (BN), Naive Bayes (NB), Radial Basis Function Neural Network (RBFNN), Support Vector Machine (SVM) with a Radial Basis Function kernel, Sequential Minimal Optimization (SMO), Naive Bayes Tree (NB3Tree), Decision Tree (DT), a gradient boost method of XGBoost, or Adaboost and Bagging meta-classifiers.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). The limitation of “a classifier” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic classifier which Holmes (U.S. 20100056945 A1) describes as both routine and conventional in its description of “there are many classifier systems that could be used and that are well known in the art” (Paragraph 0032). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the at least one metric of the temperature data includes at least one of: Mean, Variance (Mar), Approximate Entropy (ApEn), Fractal Dimension (FD), Second Order Moment, Short Hurst Exponent (SHE), Largest Lyapunov Exponent (LLE), Mobility (Mob), Wavelet Entropy (WEnt), or Permutation Entropy (PE).” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 10 recites the limitation “the operations further comprising analyzing the temperature data to identify and remove data outliers prior to calculating the at least one metric”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein to one or more features based on the at least one metric, the at least one programmable processor to is further to: determine the at least one metric of the temperature data captured by the temperature sensor associated with a location that is predetermined to be associated with breast cancer; and calculate the at least one feature based on the at least one metric, wherein the at least one feature comprises at least one of a Largest Lyapunov Exponent (LLE) feature at a first location or a Short Hurst Exponent (SHE) feature at a second location”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein the at least one feature utilizes a first temperature data from a first side of a body and a second temperature data from a corresponding location on an opposite side of the body”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 13 recites the limitation “wherein the period of time is twenty-four hours”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 13, claim 14 recites the limitation “wherein the at least one metric includes one or more of a Mean, a Largest Lyapunov Exponent, and a Short Hurst Exponent”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 13-14, claim 15 recites the limitation “wherein the at least one features includes one or more of a Mean1, an LLE7, or an SHE 12”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 13, claim 16 recites the limitation “wherein the classifier is an SVM classifier with a Radial Basis Function kernel”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 17 recites the limitation “wherein the period of time is two hours”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1 and 17, claim 18 recites the limitation “wherein the at least one metric includes at least one of a SensorDiff or an ApEn”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1 and 17-18, claim 19 recites the limitation “wherein the at least one metric includes at least one of a SensorDiff3, an ApEn3, or an ApEn5”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (U.S. 20100056945 A1) in view of Doss (U.S. Patent No. 3960138 A).
Regarding claim 1, Holmes teaches a system for assessing tissue (Abstract—a system used to collect temperature readings of a breast tissue of a subject….classified as either suspect or non-suspect tissue), the system comprising: 
a wearable device comprising patches being integrated with temperature sensors (Paragraph 0037, 0043—the heads of the sensors are placed on a sensor placeholder, a sensor placeholder being placed on each breast; Paragraph 0039—the patient would wear the portable computing device; Temperature sensors 112, Fig. 1A ; sensor placeholder patches 200, Fig. 2-3; predetermined locations, Fig. 4);
at least one programmable processor; and a non-transitory, machine-readable medium (Paragraph 0037—the portable computing device would consist of a microprocessor and storage unit attached to 16 thermal sensors; microprocessor/storage system 100, Fig. 1A) storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to: 
receive temperature data captured by the temperature sensors integrated in patches in the wearable device worn by a human subject, the temperature sensors measuring surface temperatures at predetermined locations on two breasts of the human subject (Paragraph 0026—set of temperature sensors placed on the left and right breasts of a patient in accordance with a predefined pattern; Temperature sensors 112, Fig. 1A ; sensor placeholder patches 200, Fig. 2-3; predetermined locations, Fig. 4) over a period of time (Paragraph 0037—sensors collect temperature data from surrounding tissue of the breasts at regular time intervals over a period of time); 
calculate at least one metric of the temperature data, the at least one metric being indicative of changes of the temperature data over time (Paragraph 0030—a goal of the system is to enable the classifier to associate average temperature readings that decrease over time with non-cancerous tissue, such that the system teaches the detection of temperature data changing over time; Paragraph 0047-0049—temperature readings would be normalized to a common range such as from 0 to 100, which may be seen as indicative of changes over time as they would then provide for easier identification of high and low temperatures, outliers, etc…; Paragraph 0062—the system classifies temperature readings over time, as it provides for an example of “if temperature readings are above 36 Celsius for 12 consecutive hours, the class is cancer”; Paragraph 0083—one embodiment of the invention allows for the storing of readings from all sensors for the monitoring period of time, or otherwise the use of a delimiter to identify readings from particular sensors at different points in time, such that the particular sensor may be observed over time); 
Holmes teaches calculating one or more features based on the at least one metric (Paragraph 0045-46—each thermistor and thermistor pair and the corresponding data may be identified; Paragraph 0048—normalization of temperature readings can be done by taking each temperature reading and dividing it by the maximum temperature reading in the data; Paragraph 0091—may find abnormalities such as fluctuations of temperature on a particular sensor).
Holmes additionally teaches inputting one or more features to a classifier and determining, based on a result of the classifier, a tissue assessment indicative of a health condition of the two breasts of the human subject (Paragraph 0031—the output of the classifier system could vary depending on the number of classes needed. For example…cancerous and non-cancerous; Paragraph 0045-46—each thermistor and thermistor pair and the corresponding data may be identified; Paragraph 0048—normalization of the temperature readings can be done by taking each temperature reading and dividing it by the maximum temperature reading in the data; Paragraph 0091—may find abnormalities such as fluctuations of temperature on a particular sensor). 
However, Holmes does not specifically teach at least one feature of the one or more features being calculated based on the temperature data representing the surface temperatures on both of the two breasts. Doss teaches a breast thermography system wherein a feature is determined utilizing a metric from multiple temperature sensors such that a feature may be calculated based on the temperature data representing the surface temperatures on both of the two breasts (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from mean measurements by each of two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15), such that the features of Doss may be used as inputs to the classification system of Holmes to improve the ability of the system to accurately detect cancer. 
Regarding claim 3, Holmes and Doss teach the system of claim 1. Holmes additionally teaches wherein the tissue assessment is one of normal, benign, or malignant (Paragraph 0088—classifications were normal, benign, cancerous).
Regarding claim 4, Holmes and Doss teach the system of claim 1. Holmes additionally teaches further comprising the temperature sensors (Paragraph 0041—the system including temperature sensors used to collect temperature readings).
Regarding claim 5, Holmes and Doss teach the system of claim 4. Holmes additionally teaches wherein the temperature sensors measures the temperature data at the predetermined locations on the two breasts (Paragraph 0026—set of temperature sensors placed on the left and right breasts of a patient in accordance with a predefined pattern; Fig. 4—relative positioning of thermal sensors on breasts of a subject).
Regarding claim 6, Holmes teaches the system of claim 5. However, Holmes does not teach wherein the wearable device is a bra. Doss teaches a breast thermography system including a bra with temperature sensors (Column 2, lines 6-13—a substantially conventional brassiere including thermally conductive sensor pads utilizing thermistors; Thermistors 12 and 13, thermally conductive sensor pad 39, Fig. 1). It would have been obvious to one having ordinary skill in the art to combine the assessment system of Holmes with the bra of Doss to predictably improve the reusability and user-friendliness of the device over adhesive sensor patches. 
Regarding claim 8, Holmes and Doss teach the system of claim 1. Holmes additionally teaches wherein the classifier is at least one of: Bayes Net (BN), Naive Bayes (NB), Radial Basis Function Neural Network (RBFNN) (Paragraph 0057—a radial basis function network), Support Vector Machine (SVM) (Paragraph 0035—one support vector machine) with a Radial Basis Function kernel (Paragraph 0079-0080—the SVM has the ability to generalize well on sparse training data…radial basis function kernels are commonly used to resolve boundary problems), Sequential Minimal Optimization (SMO), Naive Bayes Tree (NB3Tree), Decision Tree (DT) (Paragraph 0035—one decision tree), a gradient boost method of XGBoost, or Adaboost and Bagging meta-classifiers.
Regarding claim 9, Holmes and Doss teach the system of claim 1. Holmes additionally teaches wherein the metric(s) of the temperature data include at least one of: Mean (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), Variance (Var) (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), Approximation Entropy (ApEn), Fractal Dimension (FD), Second Order Moment, Short Hurst Exponent (SHE), Largest Lyapunov Exponent (LLE), Mobility (Mob), Wavelet Entropy (WEnt), or Permutation Entropy (PE).
Regarding claim 10, Holmes and Doss teach the system of claim 1. Holmes additionally teaches the operations further comprising analyzing the temperature data to identify and remove data outliers prior to calculating the at least one metric (Paragraph 0049—outliers or other anomalous temperature readings would preferably filtered out by the classifier system; Paragraph 0092—a statistical analysis could be used for data cleaning, with outlier temperature readings being deleted).
Regarding claim 12, Holmes teaches the system of claim 1. However, Holmes does not teach wherein the at least one feature utilizes a first temperature data from a first side of a body and a second temperature data from a corresponding location on an opposite side of the body. Doss teaches a breast thermography system where a feature is determined using temperature data from opposite sides of the body (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from measurements by each of two thermistors 12 and 13 which are on opposite sides of the body, i.e. left and right sides, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15).
Regarding claim 13, Holmes and Doss teach the system of claim 1. Holmes additionally teaches wherein the period of time is twenty-four hours Paragraph 0039—a patient would wear the device for a total of 24 hours).
Regarding claim 14, Holmes and Doss teach the system of claim 1. Holmes additionally teaches wherein the at least one metric includes one or more of a Mean (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), a Largest Lyapunov Exponent, and a Short Hurst Exponent.
Regarding claim 15, Holmes teaches the system of claim 14. However, Holmes does not teach wherein the at least one feature includes one or more of a Mean1, a LLE7, and a SHE 12. Doss teaches a breast thermography device wherein a mean is determined for a specific sensor, equivalent to a Mean1 (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; separate mean measurements must be found for each of the two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15).
Regarding claim 16, Holmes and Doss teach the system of claim 13. Holmes additionally teaches wherein the classifier is an SVM classifier with a Radial Basis Function kernel (Paragraph 0079-0080—the SVM has the ability to generalize well on sparse training data…radial basis function kernels are commonly used to resolve boundary problems).
Regarding claim 17, Holmes and Doss teach the system of claim 1. Holmes additionally teaches wherein the period of time is two hours (Fig. 6—time period given is 120 minutes, or two hours).
Regarding claim 18, Holmes teaches the system of claim 17. However, Holmes does not teach wherein the at least one metric includes at least one of a SensorDiff or an ApEn. Doss teaches a breast thermography device wherein a difference in means for two sensor signals is determined, equivalent to a SensorDiff determination (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from measurements by each of two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15).
Regarding claim 19, Holmes with Doss teaches the system of claim 18. However, Holmes does not teach wherein the at least one metric includes at least one of a SensorDiff3, an ApEn3, or an ApEn5. Doss teaches a breast thermography device wherein a difference in means for two specific sensor signals is determined, equivalent to a SensorDiff3 determination (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from measurements by each of two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b).
Regarding claim 11, Holmes and Doss teach the system of claim 1. Holmes additionally teaches the at least one programmable processor is configured to determine the at least one metric of the temperature data captured by the temperature sensor associated with a location that is predetermined to be associated with breast cancer (Paragraph 0026—set of temperature sensors placed on the left and right breasts of a patient in accordance with a predefined pattern; Paragraph 0045-46—each thermistor and thermistor pair and the corresponding data may be identified; Paragraph 0048—normalization of temperature readings can be done by taking each temperature reading and dividing it by the maximum temperature reading in the data; Paragraph 0091—may find abnormalities such as fluctuations of temperature on a particular sensor). Doss teaches a breast thermography system wherein the system determines at least one metric of the temperature data captured by the temperature sensor associated with a location that is predetermined to be associated with breast cancer (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined, such that a mean temperature at each of the two thermistor locations is determined, where each of the thermistors is located on a breast); and a feature is determined based on at least one metric (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from mean measurements by each of two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15). 
However, none of Holmes or Doss discusses the calculation of a Largest Lyapunov Exponent (LLE) feature at a first location or a Short Hurst Exponent (SHE) feature at a second location.

Response to Arguments
Applicant's arguments filed 23 September 2021 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.
 Applicant argues that the pending claims “recite elements that are not human activity” such that the claims contain patentable subject matter. The applicant specifically notes that claim 1 recites a system comprising a wearable device comprising patches integrating temperature sensors and at least one programmable processor, such that the claim is not directed to an abstract idea.
However, as discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, wherein a controller in communication with sensors does not integrate the abstract ideas of the claim into a practical application as the use of the controller does not negate the mental nature of the remainder of the limitation but instead serves a tool used to obtain information and perform calculations, the described elements of temperature sensors and a classifier still fall into the mental process group of abstract ideas which can be completed by a human, even if requiring the use of a physical aid, wherein the physical aid can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a technological environment.
Applicant additionally argues the claim 1 includes a practical application of determining a tissue assessment indicative of a health condition of the two breasts of the human subject. However, at present, the limitation of “determine, based on a result of the classifier, a tissue assessment indicative of a health condition of the two breasts of the human subject” is not a practical application. The limitation provides no particular treatment or prophylaxis for a disease or medical condition as “determining a tissue assessment” does not necessitate any further action, nor does it improve the technical field or other technology as the claims have been determined to be obvious in view of the prior art. 
The applicant additionally argues broadly that claim 1 recites additional elements that amount to significantly more than the judicial exception. However, as described above, the additional elements of the claim constitute appending well-understood, routine, or conventional elements (such as a processor and temperature sensors) to perform generic functions that are themselves well-understood, routine, or conventional so as to be considered insignificant extra-solution activity.
The claims remain rejected under 35 U.S.C. 101.
Applicant’s arguments, see pages 11-12 of applicant's arguments, filed 03 June 2022, with respect to the rejection(s) of claim(s) 1-5, 7-10, 13-14, and 16-17 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holmes in view of Doss as explained above in this action.
Applicant’s arguments, see pages 12-13 of applicant's remarks, filed 03 June 2022, with respect to the rejection of claim 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 11 under 35 U.S.C. 103 has been withdrawn. However, as described above, the claim remains rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101 and is additionally rejected under 35 U.S.C. 103 as a dependent of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791